t c summary opinion united_states tax_court cynthia medina petitioner v commissioner of internal revenue respondent docket no 14760-02s filed date cynthia medina pro_se daniel n price for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined a deficiency of dollar_figure in petitioner's federal_income_tax for the issue for decision is whether petitioner was required to report dollar_figure of interest_income she received from the redemption of united_states_savings_bonds some of the facts have been stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated herein by reference at the time the petition was filed petitioner resided in san antonio texas background in petitioner cashed and deposited proceeds from two u s savings bonds at security service federal credit_union security service the bonds were purchased by petitioner's father mr medina beginning in petitioner redeemed the first bond on date for proceeds of dollar_figure and the second bond on date for proceeds of dollar_figure security service issued petitioner a form 1099-int interest_income for interest of dollar_figure earned on the redeemed savings bonds respondent issued a notice_of_deficiency determining that petitioner failed to report as income the interest earned on the savings bonds amounts are rounded to the nearest dollar discussion a taxpayer generally bears the burden of proving that the commissioner’s determination is incorrect rule a 290_us_111 if the requirements of sec_7491 are met however the burden_of_proof with respect to factual issues relevant to ascertaining the tax_liability of the taxpayer shifts to the commissioner the court finds that the burden_of_proof does not shift to respondent because petitioner has failed to comply with the requirements of sec_7491 gross_income includes all income from whatever source derived unless specifically excluded from income under the exclusion provisions of the internal_revenue_code sec_61 465_us_330 sec_61 specifically lists interest as a source of gross_income sec_61 sec_1_61-4 income_tax regs petitioner argues that she is not required to include the interest she received from the redemption of the bonds in her total gross_income because she used the funds for higher education expenses sec_135 provides that in the case of an individual who pays qualified_higher_education_expenses during the taxable_year no amount shall be includable in gross_income by reason of the redemption during such year of any qualified u s savings bond the term qualified_higher_education_expenses includes tuition and fees required for the enrollment or attendance of the taxpayer at an eligible_educational_institution sec_135 specifically requires qualified_education_expenses to be paid during the taxable_year in which the bonds were redeemed petitioner redeemed her bonds in respondent does not dispute that petitioner was enrolled at palo alto college pac in san antonio texas as a freshman in date but respondent has no information on petitioner's academic standing during the taxable_year at issue further petitioner has not provided respondent with documentation showing that she paid qualified_education_expenses in the records petitioner provided show that all of her payments for tuition and fees to pac were made during sec_135 states that in order for a savings bond to be a qualified_united_states_savings_bond it must have been issued after date mr medina testified that he began purchasing the bonds in when his daughter was born petitioner produced no evidence that either of the bonds was purchased after date the court therefore cannot find that sec_135 is applicable to this case because petitioner has not shown that she redeemed qualified savings bonds and that she had qualified_higher_education_expenses in the court holds that petitioner was required to report dollar_figure of interest_income on her tax_return reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
